J-S57023-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                           Appellee

                     v.

ERIC GALTON DANIELS

                           Appellant                  No. 624 MDA 2019


       Appeal from the Judgment of Sentence imposed April 12, 2019
                In the Court of Common Pleas of York County
             Criminal Division at No: CP-67-CR-0000618-2018


BEFORE: BOWES, J., STABILE, J. AND MUSMANNO, J.

MEMORANDUM BY STABILE, J.:                   FILED: DECEMBER 31, 2019

      Appellant, Eric Galton Daniels, appeals from the judgment of sentence

imposed on April 12, 2019 in the Court of Common Pleas of York County

following his conviction of the manufacture, delivery, or possession with intent

to deliver marijuana (“PWID”) and possession of drug paraphernalia.

Appellant argues the trial court erred in denying his motion to suppress

because the search warrant was not supported by probable cause.           Upon

review, we affirm.

      The underlying facts of the case are not in dispute. Briefly, on October

24, 2017, Trooper Clint Long of the Pennsylvania State Police filed an

application for a warrant to search Appellant’s residence in Franklin Township.

On that same day, a magisterial district judge approved the request and

issued the warrant.       Immediately thereafter, Trooper Long executed the
J-S57023-19


warrant. With Appellant’s cooperation, troopers searched his property and

confiscated approximately 20 pounds of marijuana along with marijuana-

growing equipment. See Notes of Testimony, Suppression Hearing, 4/30/18,

Exhibit 1 (Application for Search Warrant, Affidavit of Probable Cause, and

Inventory).

      Following his arrest, Appellant filed a motion to suppress, arguing the

warrant was legally insufficient because, inter alia, it was based on information

from an anonymous source and no further investigation was conducted to

corroborate the anonymous source(s). Motion to Suppress, 4/2/18, at 3-4.

Following a suppression hearing on April 30, 2018, the court denied

Appellant’s motion.

      Appellant proceeded to a non-jury trial on February 28, 2019 and was

found guilty of PWID and possession of drug paraphernalia. On April 12, 2019,

the court imposed a five-year county intermediate punishment sentence for

PWID and a standard range sentence of twelve months’ probation for

possession of drug paraphernalia, concurrent with the sentence for PWID.

This timely appeal followed. Both Appellant and the trial court complied with

Pa.R.A.P. 1925.

      Appellant asks us to consider one question:

      I.      Whether the honorable trial court erred in denying
              Appellant’s motion to suppress in that the search warrant
              was legally insufficient and was not supported by the
              required level of probable cause in that the information
              relied upon was provided by an anonymous source and


                                      -2-
J-S57023-19


            there was no further corroboration or investigation by the
            trooper?

Appellant’s Brief at 4.

      As this Court recently reiterated:

      Our standard of review in addressing a challenge to the denial of
      a suppression motion is limited to determining whether the
      suppression court’s factual findings are supported by the record
      and whether the legal conclusions drawn from those facts are
      correct.    Because the Commonwealth prevailed before the
      suppression court, we may consider only the evidence of the
      Commonwealth and so much of the evidence for the defense as
      remains uncontradicted when read in the context of the record as
      a whole. Where the suppression court’s factual findings are
      supported by the record, we are bound by these findings and may
      reverse only if the court’s legal conclusions are erroneous. The
      suppression court’s legal conclusions are not binding on an
      appellate court, whose duty it is to determine if the suppression
      court properly applied the law to the facts. Thus, the conclusions
      of law of the courts below are subject to our plenary review.

      Moreover, appellate courts are limited to reviewing only the
      evidence presented at the suppression hearing when examining a
      ruling on a pre-trial motion to suppress.

Commonwealth v. Harlan, 208 A.3d 497, 499 (Pa. Super 2019) (quoting

Commonwealth v. Freeman, 150 A.3d 32, 34–35 (Pa. Super. 2016)

(citation omitted)).

      In his brief, Appellant summarizes his argument as follows:

      The suppression court erred in not granting Appellant’s motion to
      suppress. Reviewing the four (4) corners of the warrant, the
      warrant as issued was legally deficient. The warrant was issued
      based upon an anonymous tip received by Trooper Long. Trooper
      Long did no further investigation and did not corroborate the
      information provided in the affidavit of probable cause. Since the
      tip was anonymous and there was insufficient corroboration, there
      was no indicia of reliability to support the issuance of the warrant.


                                      -3-
J-S57023-19


       There was no corroborating evidence set forth in the affidavit of
       probable cause to support the issuance of the warrant.

Appellant’s Brief, Summary of Argument, at 7.

       In the argument section of his brief, Appellant focuses on the fact

Trooper Long’s source was anonymous and contends that, looking at the four

corners of the affidavit of probable cause, an anonymous tip “is not sufficient

to elevate the anonymous source into a being a confidential informant or a

named source, or someone providing information with any indicia of

reliability.” Appellant’s Brief at 9. Appellant relies on Commonwealth v.

Torres, 764 A.2d 532 (Pa. 2001), in support of his argument. 1       However,

Torres is factually distinguishable from the case before us.

       In Torres, our Supreme Court determined there was “no attempt made

to establish either the basis of knowledge of the anonymous sources or their

general veracity, a strong showing of the reliability of the information that

they have relayed to the police in the specific case is required in order to

support a finding of probable cause.” Id. at 540. In contrast, at the April 30,

2018 suppression hearing, Trooper Long testified that on October 22, 2017,

he received an anonymous tip indicating Appellant was cultivating and growing

marijuana at his residence. The source provided a phone number and was

subsequently contacted at that number, validating its reliability. The source



____________________________________________


1We note that Torres is the only case cited in the argument section of
Appellant’s brief.

                                           -4-
J-S57023-19


also provided photographs depicting several plants hanging inside a shed as

well as plants on a table, ready to be packaged and processed. The source

advised that photographs were taken within 72 hours of being provided to

Trooper Long.    This information is documented in the affidavit of probable

cause. Therefore, unlike in Torres, Trooper Long not only attempted, he also

succeeded, in establishing the basis of the anonymous source’s knowledge

and the source’s veracity as well as the reliability of the information provided.

      In Harlan, we “emphasize[d] that ‘the totality of the circumstances’ set

forth in the affidavit must be considered when examining whether probable

cause supports the issuance of the search warrant.” Harlan, 208 A.3d at 505.

We noted:

      [T]he question of whether probable cause exists for the issuance
      of a search warrant must be answered according to the totality of
      the circumstances test articulated in Commonwealth v. Gray,
      509 Pa. 476, 503 A.2d 921 (1985), and its Pennsylvania progeny,
      which incorporates the reasoning of the United States Supreme
      Court in Illinois v. Gates, 462 U.S. 213, 103 S. Ct. 2317, 76
L. Ed. 2d 527 (1983). . . . The task of the magistrate acting as the
      issuing authority is to make a practical, common sense
      assessment of whether, given all the circumstances set forth in
      the affidavit, a fair probability exists that contraband or evidence
      of a crime will be found in a particular place. A search warrant is
      defective if the issuing authority has not been supplied with the
      necessary information.        The chronology established by the
      affidavit of probable cause must be evaluated according to a
      common sense determination.

      Further, probable cause is based on a finding of the probability,
      not a prima facie showing, of criminal activity, and deference is to
      be accorded a magistrate's finding of probable cause. We must
      limit our inquiry to the information within the four corners of the
      affidavit submitted in support of probable cause when determining
      whether the warrant was issued upon probable cause.

                                      -5-
J-S57023-19



Id. (quoting Commonwealth v. Arthur, 62 A.3d 424, 432 (Pa. Super. 2013)

(quotation marks and some citations omitted)).

      In his Rule 1925(b) statement, Appellant detailed his claims of error

relating to the denial of the motion to suppress and insufficiency of the warrant

application. See Rule 1925(b) Statement, 5/3/19, at ¶ 9(A)(1)(a)-(e) and

(2)(a)-(f). The trial court addressed each claim of error in its Rule 1925(a)

opinion, rejecting Appellant’s assertions regarding the unreliability of the

source and the claimed lack of investigation and corroboration.        See Rule

1925(a) Opinion, 6/12/19 at 2-7. After noting the affidavit of probable cause

included the exact address of the property and a full description of that

property, along with information regarding Trooper Long’s substantial training

and drug investigation experience, the court concluded that “considering all of

the circumstances set forth in the Affidavit of Probable Cause while giving

deference to the magistrate’s finding of probable cause, the issuing magistrate

appropriately determined that probable cause existed for the issuance of the

warrant.”   Id. at 7. Based on our review, we find the trial court’s factual

findings are supported by the record and its legal conclusions are free of error.

Therefore, we shall not disturb its ruling.

      Judgment of sentence affirmed.




                                      -6-
J-S57023-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/31/2019




                          -7-